     Case 1:17-cv-00179-TKW-GRJ Document 39 Filed 11/17/20 Page 1 of 2




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                        GAINESVILLE DIVISION

KEVIN LORENZO CHAPMAN,

      Petitioner,

v.                                                Case No. 1:17cv179-TKW-GRJ
SECRETARY, FLORIDA
DEPARTMENT OF CORRECTIONS,

      Respondent.
                                          /

                                    ORDER

      This case is before the Court based upon the magistrate judge’s Report and

Recommendation (Doc. 32). Petitioner was granted multiple extensions of time to

file objections (Docs. 34, 36), but no objections were filed. Upon due consideration

of the Report and Recommendation and the case file, I agree with the magistrate

judge’s determination that Petitioner’s amended habeas petition under 28 U.S.C.

§2254 should be denied. Accordingly, it is

      ORDERED that:

      1.    The magistrate judge’s Report and Recommendation is adopted and

            incorporated by reference in this Order.

      2.    Petitioner’s amended habeas petition (Doc. 7) is DENIED.

      3.    A certificate of appealability is DENIED.
Case 1:17-cv-00179-TKW-GRJ Document 39 Filed 11/17/20 Page 2 of 2




4.    The Clerk shall close the file.

DONE and ORDERED this 17th day of November, 2020.

                           T. Kent Wetherell, II
                          T. KENT WETHERELL, II
                          UNITED STATES DISTRICT JUDGE




                                   2
